           Case 1:18-cv-07983-CM Document 51 Filed 12/11/19 Page 1 of 1
: FOL Ey .... ,.                -~·-·-.. -    _              -· _·---··-· ...,                    ATTORNEYS AT LAW

FOLEY & LARDNER LLP       . . ··~----•-•· -                        -·--11                         500 WOODWARD AVENUE, SUITE 2700
                                                                                                  DETROIT, Ml 48226-3489
                                                                                                  313.234.7100 TEL
                                                                                                  313.234.2800 FAX
                                                                                                  WWW.FOLEY.COM

                                                                                                  WRITER'S DIRECT LINE
                                                                                                  313.234. 7127
                                                                                                  jbirmlngham@foley.com EMAIL



                                                                                                                                ./




                                                            December 11, 2019                 (i,{ J'i                      ~
Via ECF

Hon. Colleen McMahon
U.S. District Judge
                                              1Y[w~
                                              µ!~~
                                                                 7
                                                                  µ; ~ ~epf
                                                                          f_1 ~ A/
                                                                                                                            V
                                                                                                               ty';tl)ri
United States Courthouse
500 Pearl Street
New York, New York 10007-1312
                                                             w,                   ~cl"~~~
               Re:     ~;;:; v. Shipston Equity Holdings, LLC; Case No. 18-cv-                               .ri ,,fJi--
                                                                                                                      ~ v['
Dear Judge McMahon:                                                                                         /"         Y'       ltJ{/ •
               Our firm represents Defendant Shipston Equity Holdings, LLC ("Shipston" or
"Defendant") in the above-referenced action. The parties have discussed resolution and believe that a
mediation provides the best chance to resolve the matter. In order to engage in mediation, pursuant to
Rule 6.I of Your Honor's Individual Practices and Procedures and this Action's Amended Trial Notice
(ECF No. 50), the parties jointly request that the Court adjourn the Pre-Trial conference scheduled for
December 19 and the trial scheduled to begin on January 6.

               The parties respectfully request Your Honor to "so order" this letter.



                                                            Respectfully submitted,


                                                            Isl John F Birmingham

                                                            John F. Birmingham Jr.



cc: All Counsel of Record (via ECF)




 AUSTIN              DETROIT                  MEXICO CITY                    SACRAMENTO                  TAMPA
 BOSTON              HOUSTON                  MIAMI                          SAN DIEGO                   WASHINGTON, D.C.
 CHICAGO             JACKSONVILLE             MILWAUKEE                      SAN FRANCISCO               BRUSSELS
 DALLAS              LOS ANGELES              NEW YORK                       SILICON VALLEY              TOKYO
 DENVER              MADISON                  ORLANDO                        TALLAHASSEE
